PAULETTE L. STEWART
Assistant U.S. Attorney
U.S. Attorney’s Office
901 Front Street, Suite 1100
Helena, MT 59626
Phone: (406) 457-5120
Fax: (406) 457-5130
E-mail: paulette.stewart@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


 UNITED STATES OF AMERICA,                    MJ 21-58-M-KLD

              Plaintiff,

       vs.                                    NOTICE TO COURT

 TOMMY PLANTE,

              Defendant.

      On April 23, 2021, Defendant Tommy Plante appeared before this Court to

answer the complaint charging prohibited person in possession of a firearm in

violation of 18 U.S.C. § 922(g)(5)(A) and illegal reentry in violation of 8 U.S.C. §

1326(a). The Court ordered the Defendant be temporarily detained for 10 days and

ordered the U.S. Attorney to notify the Department of Homeland Security of the

Defendant’s status and detention.



                                          1
      Following the hearing, the U.S. Attorney’s Office provided the said notice to

officials at the Department of Homeland Security. The agency has not taken

custody of the Defendant in order to commence deportation proceedings. The

United States requests the Defendant continue to be detained in this case under the

Bail Reform Act pending further proceedings in this matter. Based upon the

Defendant’s history and his ties to Canada, the United States believes the Defendant

may flee or pose a danger to any other person or the community if he were released.

      DATED this 28th day of April 2021.

                                             LEIF M. JOHNSON
                                             Acting United States Attorney

                                             /s/ Paulette L. Stewart
                                             Assistant United States Attorney
                                             Attorney for Plaintiff




                                         2
